Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,290,215 (Tirronen ‘215). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are anticipated by the patent’s claims. 
Tirronen ‘215 claims recite all the limitations in claims 1-20 of the current application. Therefore, Tirronen ‘215 claims are in essence a “species” of the generic invention of current application’s claims. 
It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rudolf et al. (US 20140362832).

Regarding claim 1, Rudolf discloses a method performed by a terminal in a wireless communication network, the method comprising:
receiving a grant for uplink transmission from a network node of the wireless communication network, the grant indicating a first number of repetitions (TTI bundling may repeat the same data in multiple TTIs; [0061].
WTRU may receive downlink control signaling (e.g., via the PDCCH, for example as part of an uplink grant) that indicates what values of x, k, y, and/or TTI_BUNDLE_SIZE should be used for one or more HARQ processes; [0097]);
transmitting on an uplink shared channel according to the first number of repetitions (WTRU may begin transmitting data according to the received grant. Thus, starting at subframe(2), the WTRU may transmit UL Transmissions 404, which may be a TTI Bundled transmission with TTI_BUNDLE_SIZE=4. For a bundled transmission in this example, assuming the UL grant is received in subframe(n), then the WTRU may transmit the TB first in subframe(n+2), and then retransmit the same TB in subframe(n+3), subframe(n+4), and subframe(n+5) (e.g., n=2 for the example shown in FIG. 4); [0091]);
monitoring a downlink control channel for a message a first number of subframes after the transmitting on the uplink shared channel according to the first number of repetitions (A corresponding PHICH A/N Transmission 406 may occur in subframe (n+8) (e.g., 3 subframes delay). The corresponding PHICH for the bundle may occur in subframe(b+(TTI_BUNDLE_SIZE-1)+k); [0091-0092]); and
performing, based on a result of the monitoring, uplink retransmission according to a retransmission format received from the network node (a retransmission of the bundle (e.g., if a negative acknowledgement is received) begins in subframe (b+(TTI_BUNDLE_SIZE-1)+k+y). For the retransmission, if the bundle size may be dynamically adapted, a different bundle size may be used for the retransmission (e.g., a TTI_BUNDLE_SIZE different than 4 may be used after receiving a negative acknowledgement via the PHICH); [0092]).

Regarding claim 2, Rudolf discloses the result of the monitoring comprises detecting the message, correctly decoding the message, and determining that the message requests retransmission ( WTRU may receive HARQ feedback on the PHICH, on the physical downlink control channel (PDCCH), and/or on both the PHICH and the PDCCH. The feedback may indicate whether the eNB successfully decoded a previous transmission corresponding to the applicable HARQ process; [0078].
PHICH resource assignment may be determined by the WTRU as a function of one or more signaled and explicitly configured resource assignment value(s). Two or more PHICH resources may be monitored by a WTRU in a subframe supporting fast HARQ, where a first PHICH index may be determined based on a signaled parameter(s), previous transmission settings, and/or a combination of thereof. A second PHICH resource to be monitored in that same subframe may be determined by the WTRU based on an offset value; [0124]);
performing the uplink retransmission according to the retransmission format received from the network node comprises performing adaptive uplink retransmission, the retransmission format being received from the network node in the message (if the bundle size may be dynamically adapted, assuming that the a bundle transmission begins in subframe(b), then the bundle may be transmitted in subframes [b, b+(TTI_BUNDLE_SIZE-0], for example, inclusively. The corresponding PHICH for the bundle may occur in subframe(b+(TTI_BUNDLE_SIZE-1)+k), followed by a retransmission of the bundle (e.g., if a negative acknowledgement is received) begging in subframe (b+(TTI_BUNDLE_SIZE-1)+k+y). For the retransmission, if the bundle size may be dynamically adapted, a different bundle size may be used for the retransmission (e.g., a TTI_BUNDLE_SIZE different than 4 may be used after receiving a negative acknowledgement via the PHICH); [0092]).

Regarding claim 3, Rudolf discloses the adaptive uplink retransmission comprises asynchronous uplink retransmission (WTRU may apply a second set of values for one or more of x, k, y, and/or TTI_BUNDLE_SIZE for uplink synchronized retransmissions (e.g., may apply also to asynchronous HARQ); [0119]); and
the message includes downlink control information indicating a process number for the adaptive uplink retransmission (WTRU may receive downlink control signaling (e.g., via the PDCCH, for example as part of an uplink grant) that indicates what values of x, k, y, and/or TTI_BUNDLE_SIZE should be used for one or more HARQ processes. For example, DCI corresponding to a UL grant may be received via the PDCCH. The DCI corresponding to the uplink grant may specify a specific HARQ process identification (ID) to be used for the UL grant and/or may indicate the values to use for one or more of x, k, y, and/or TTI_BUNDLE_SIZE associated with this UL grant. As an example, the specific values themselves (and/or an indication of what configured values) for x, k, y, and/or TTI_BUNDLE_SIZE may be included in the DCI received on the PDCCH; [0097]).

Regarding claim 4, Rudolf discloses wherein the retransmission format defines, for the adaptive uplink transmission:
a modulation and coding rate; and/or a frequency resource; and/or a second number of repetitions (a retransmission of the bundle (e.g., if a negative acknowledgement is received) begins in subframe (b+(TTI_BUNDLE_SIZE-1)+k+y). For the retransmission, if the bundle size may be dynamically adapted, a different bundle size may be used for the retransmission (e.g., a TTI_BUNDLE_SIZE different than 4 may be used after receiving a negative acknowledgement via the PHICH); [0092]).

Regarding claim 5, Rudolf discloses the result of the monitoring comprises failing to detect or decode the message or determining that the message lacks a request for retransmission (For retransmissions, the WTRU may perform an autonomous synchronous HARQ retransmission without receiving any downlink control signaling for the concerned HARQ process; [0076]); and
performing the uplink retransmission according to the retransmission format received from the network node comprises performing non-adaptive uplink retransmission, the retransmission format being received from the network node before the first number of subframes after the transmitting on the uplink shared channel (the size of a bundle for a given HARQ transmission may be a function of the number of transmission and retransmission(s) for a given transport block. According to an example, a HARQ process may use a set of bundle size values (e.g., size.sub.--1, size.sub.--2, . . . , size N, where N may be equal to a total maximum number of HARQ transmissions for the process) that may be applicable to the transmission of a transport block for a given HARQ process. For example, such a sequence may be [8, 6, 4, 2] for a process for which the maximum number of retransmissions is equal to 3. In an example, a function may be used, for example where the bundle size may be halved for each retransmission of a transport block of a given HARQ process down to a minimum value (e.g., no smaller than 1). In an example, the WTRU may autonomously determine the size of the bundle using the function for non-adaptive WTRU-autonomous retransmissions; [0114]).

Regarding claim 6, Rudolf discloses wherein receiving the grant for uplink transmission comprises receiving downlink control information indicating a grant for random access channel Msg3 transmission (A WTRU (wireless transmit/receive unit) may apply values for uplink transmission granted via DCI which are associated with RACH msg3 transmission; [0119]).

Regarding claim 7, the claim is interpreted and rejected for the reasons stated in claim 1.
Regarding claim 8, the claim is interpreted and rejected for the reasons stated in claim 2.
Regarding claim 9, the claim is interpreted and rejected for the reasons stated in claim 3.
Regarding claim 10, the claim is interpreted and rejected for the reasons stated in claim 4.
Regarding claim 11, the claim is interpreted and rejected for the reasons stated in claim 5.
Regarding claim 12, the claim is interpreted and rejected for the reasons stated in claim 6.
Regarding claim 13, the claim is interpreted and rejected for the reasons stated in claim 1.
Regarding claim 14, the claim is interpreted and rejected for the reasons stated in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the reasons stated in claim 6.
Regarding claim 16, the claim is interpreted and rejected for the reasons stated in claim 3.
Regarding claim 17, the claim is interpreted and rejected for the reasons stated in claim 13.
Regarding claim 18, the claim is interpreted and rejected for the reasons stated in claim 14.
Regarding claim 19, the claim is interpreted and rejected for the reasons stated in claim 15.
Regarding claim 20, the claim is interpreted and rejected for the reasons stated in claim 16.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 20160262182), “METHOD FOR ENHANCING COVERAGE IN WIRELESS COMMUNICATION SYSTEM, AND APPARATUS THEREFOR.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413